     Case 2:20-cv-01945-WBS-KJN Document 28 Filed 09/13/21 Page 1 of 4


 1   Sarah Shapero (Bar No. 281748)
     SHAPERO LAW FIRM
 2   One Market, Spear Tower, 36th Floor
     San Francisco, California 94105
 3   Telephone: (415) 293-7995
     Facsimile: (415) 358-4116
 4
     Attorney for Plaintiff,
 5   ADREANNA CAFFERO
 6

 7                              UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     ADREANNA CAFFERO                              Case No.: 2:20-cv-01945-WBS-KJN
10
                   Plaintiff,                      STIPULATION AND ORDER STAYING
11   v.                                            LITIGATION BETWEEN PLAINTIFF
                                                   ADREANNA CAFFERO AND
12   SPECIALIZED LOAN SERVICING, LLC, a            DEFENDANTS SPECIALIZED LOAN
     business entity; FAY SERVICING, LLC, a        SERVICING, LLC AND FAY SERVICING,
13                                                 LLC
     business entity; and DOES 1-25, Inclusive
14
                   Defendants.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                 -1-
          STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF ADREANNA CAFFERO AND
                                             DEFENDANTS
     Case 2:20-cv-01945-WBS-KJN Document 28 Filed 09/13/21 Page 2 of 4


 1          IS HEREBY STIPULATED AND AGREED by Plaintiff ADEANNA CEFFERO

 2   (“Plaintiff”) on one hand, and Defendants FAY SERVICING, LLC (“FAY”) and

 3   SPECIALIZED LOAN SERVICING, LLC (“SLS”) (together, “Parties”) on the other, by and

 4   through their respective counsel, that:

 5          WHEREAS, Plaintiff, instituted this action by the filing of a Complaint on or about

 6   September 28, 2020;

 7          WHEREAS, FAY filed its Answer to Plaintiff’s Complaint on October 19, 2020;

 8          WHEREAS, SLS filed its Answer to Plaintiff’s Complaint on November 6, 2020

 9          WHEREAS, Plaintiff and Defendant FAY previously entered into a Stipulation to Stay

10   Litigation (Doc. 22) and Plaintiff and Defendant SLS previously entered into a Stipulation to

11   Stay Litigation (Doc. 24) stating as follows:

12          1.      A title problem exists relative to the subject property as follows. Geneva Oldham

13   died on January 21, 2017. Her daughter, Pamela Lee Oldham died on January 6, 2013. Plaintiff

14   is one of two adult children of Pamela Lee Oldham. Monthly payments on the first trust deed

15   loan are in longstanding default. Plaintiff and her sister are contingent co-beneficiaries of the

16   Oldham Trust. However, record title to the subject real property has never been formally

17   transferred into their names.

18          2.      Since there is no living successor trustee who can convey title, Plaintiff started a

19   probate action to administer the trust estate and obtain fee simple title. The next hearing date in

20   the probate action (Case No. 34-2021-00303007) is set for October 28, 2021. Thereafter,

21   Plaintiff and Fay Servicing, LLC, anticipate undergoing a loss mitigation review process.

22          WHEREAS, based on the period anticipated for the resolution of the title issue and loss

23   mitigation process between the Parties, the Parties agree this case should be stayed between them

24   for no less than six (6) months. The Parties further agree that a stay of the instant matter will not

25   result in damages, prejudice, or hardship to any party and is likely to save the Court and Parties

26   significant resources, including fees, costs, and time which would surely be expended if litigation

27   were required to continue.

28          WHEREAS, the Parties, having met and conferred on the issues and believe that the stay
                                                     -2-
          STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF ADREANNA CAFFERO AND
                                             DEFENDANTS
     Case 2:20-cv-01945-WBS-KJN Document 28 Filed 09/13/21 Page 3 of 4


 1   requested herein is appropriate.

 2          WHEREAS, any party may file a written motion to lift stay at any time if either party

 3   determines it appropriate, and either party may file an opposition to the motion within fourteen

 4   (14) calendar days after the written motion is filed with the Court

 5

 6                                            STIPULATION

 7          The Parties, by and through their counsel of record hereby STIPULATE and AGREE to

 8   stay proceedings, in the above-captioned Court.

 9
10
     Dated: September 9, 2021                     HOLLAND & KNIGHT LLP
11
                                                  /s/ Andrew Cummings
12
                                                   Andrew Cummings
13                                                 Attorneys for Defendant
                                                   SPECIALIZED LOAN SERVICING, LLC
14

15
     Dated: September 9, 2021                      SHAPERO LAW FIRM
16
                                                   /s/ Sarah Shapero
17
                                                   SARAH SHAPERO
18                                                 Attorneys for Plaintiff
                                                   ADREANNA CAFFERO
19
     Dated: September 9, 2021                      WRIIGHT FINLAY & ZAK
20
                                                   /s/ Nicole Dunn
21
                                                   NICOLE DUNN
22                                                 Attorneys for Defendant
                                                   FAY SERVICING, LLC
23

24

25

26
27

28
                                                     -3-
          STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF ADREANNA CAFFERO AND
                                             DEFENDANTS
     Case 2:20-cv-01945-WBS-KJN Document 28 Filed 09/13/21 Page 4 of 4


 1
                                                   ORDER
 2
            Pursuant to the stipulation of the parties and good cause appearing,
 3
     IT IS ORDERED THAT:
 4
            1.      Litigation between Plaintiff and Defendants is stayed for a period of 6 months for
 5
     the purposes of ensuring record title to the subject property is formally transferred to co-
 6
     beneficiaries of the Oldham Trust and loss mitigation considerations can thereafter occur. The
 7
     stay will not result in any prejudice to any Party.
 8
            2.      The stay shall elapse no earlier than March 1, 2022.
 9
            3.      Any party may file a written motion to lift the stay at any time if either party
10
     determines it appropriate, and either party may file an opposition to the motion within fourteen
11
     (14) calendar days after the written motion is filed with the Court.
12
            4.      The Scheduling Conference is continued from September 27, 2021 to April 11,
13
     2022 at 1:30 p.m.    A joint status report shall be filed no later than March 28, 2022.
14
     Dated: September 10, 2021
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     -4-
          STIPULATION AND ORDER STAYING LITIGATION BETWEEN PLAINTIFF ADREANNA CAFFERO AND
                                             DEFENDANTS
